Citation Nr: 0111223	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  89-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1965 to March 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1988 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the case for 
additional development in February 1996.  The veteran's claim 
subsequently came under the jurisdiction of the Cleveland, 
Ohio, RO.  The case is now ready for appellate review.

The Board notes that the veteran's representative withdrew 
from the case in March 2000.  The Board subsequently wrote to 
the veteran and offered him an opportunity to choose another 
representative, however, he did not respond.  Accordingly, 
the Board finds that the veteran does not desire 
representation.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran does not currently have a skin disorder.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, 
and may not be presumed to have been due to exposure to 
herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a skin disorder.  He 
contends that he developed a rash on his skin as a result of 
exposure to herbicides in service.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The new law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  He has been 
afforded disability evaluation examinations.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim. 

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has declined the opportunity to 
have a personal hearing.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  With respect to the claim that 
the veteran's claimed skin disorder is due to exposure to 
Agent Orange in service, the Board notes that the veteran's 
DD214 shows that he had service in Vietnam, so exposure to 
Agent Orange and other herbicide agents may be presumed if 
the veteran is shown to have developed a disease listed in 
38 C.F.R. § 3.309(e).  See also 38 C.F.R. § 3.307(a)(6).  
Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996, and again most recently in November 1999, the VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma, and squamous cell 
carcinoma.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  If the disorder claimed by the 
veteran is not among those disorders which may be presumed to 
have resulted from such exposure, the presumptions do not 
apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In a written statement dated in January 1988, the veteran 
reported that he incurred a skin condition while in Vietnam.  
He said that he got spots on his skin, itching, and 
occasional knots here and there.  The medical evidence which 
has been developed in connection with the veteran's claim 
includes the report of a disability evaluation examination 
conducted by the VA in January 1988 which shows that the 
veteran reported that during the summertime he had a rash on 
the trunk which was red and pink in color and itched.  It 
reportedly went away by itself.  On examination, there was a 
dry punctate rash on the skin of his trunk.  The diagnosis 
was dermatitis, residual of Agent Orange exposure.

Significantly, however, all subsequent medical evidence shows 
that the veteran no longer has a rash.  Various VA treatment 
records, including reports of hospitalizations, do not 
contain references to treatment of a skin disorder.  The 
report of a physical examination conducted by the VA in 
August 1998 shows that the veteran's skin was warm and dry.  
No abnormalities were noted.  

The report of a skin examination conducted by a fee basis VA 
examiner in July 1999 shows that the veteran reported a 
history of having a rash that started on his chest and went 
from his neck to his ankles.  He said that it lasted for 
approximately one week, and he was treated at a VA medical 
center with both pills and ointment and the symptoms had 
since been gone.  He said that episode occurred one month 
earlier.  On examination, the veteran had no signs of a rash 
with the exception of some acne on his chest.  The impression 
was no active rash to evaluate.  The examiner noted that the 
veteran had some mild acne, but the veteran denied that this 
was the rash that he had the previous month.  He stated that 
the other rash was much larger in diameter and had cleared 
after use of the medication.  The veteran was uncertain what 
the medication was, so the examiner was unable to guess as to 
what the rash might have been.  

An examination report addendum dated in September 1999 shows 
that another examiner noted the veteran's history of having a 
rash which extended from his neck to his chest and ankles 
without disruption, but the examiner was of the opinion that 
if the veteran had been exposed to Agent Orange in Vietnam, 
the rash should have been confined to exposed areas.  
Therefore, based on the veteran's description of the rash 
that he had and the fact that it had resolved with medication 
and was not present at the time of examination, it was the 
examiner's opinion that it was unlikely that it was related 
to service.  

The RO obtained treatment records from the VA medical center 
where the veteran reported that he recently received 
treatment for a rash, but none of the records pertained to 
treatment for a skin disorder.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  However, after 
reviewing all of the relevant evidence, the Board finds that 
the veteran does not currently have a skin disorder.  The 
existence of a skin disorder is not corroborated in his 
treatment records or his recent examination reports. 
Accordingly, the Board concludes that a skin disorder was not 
incurred in or aggravated by service, and may not be presumed 
to have been due to exposure to herbicides in service.


ORDER

Service connection for a skin disorder is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

